Citation Nr: 0813238	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-20 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $2,370.00 
for a dependant.  

(The issues of entitlement to effective dates earlier than 
August 17, 1999 for the grants of service connection for 
retention cysts of both external canals, cervical spine 
strain with degenerative disc disease, lumbosacral strain 
with spondylolysis and spondylolisthesis and osteoarthritis 
of the thoracic spine, impingement of the right shoulder, and 
anesthesia of the lower lip and chin secondary to injury of 
the 5th cranial nerve with status post mandibular surgery 
will be the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971 and from April 1980 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  In that determination, the RO denied 
the veteran's claim for a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $2,370.00 for a dependant.  

Due to the location of the veteran's residence, his claims 
folder remains under the jurisdiction of the RO in San Diego, 
California.  


FINDINGS OF FACT

1.  In July 2000, the San Diego RO granted service connection 
for retention cysts of both external canals (0%, from 
August 17, 1999, cervical spine strain with degenerative disc 
disease (10%, from August 17, 1999), lumbosacral strain with 
spondylolysis and spondylolisthesis and osteoarthritis of the 
thoracic spine (20%, from August 17, 1999), impingement of 
the right shoulder (10%, from August 17, 1999), and 
anesthesia of the lower lip and chin secondary to injury of 
the 5th cranial nerve with status post mandibular surgery 
(10%, from August 17, 1999).  

2.  In April 2003, the San Diego RO granted service 
connection for migraine headaches (10%, from March 24, 2000) 
and bilateral sensorineural hearing loss (20%, from 
August 17, 1999) and awarded an increased evaluation from 10% 
to 20%, from August 17, 1999, for the service-connected right 
shoulder impingement.  

3.  Notices to the July 2000 and April 2003 decisions 
informed the veteran that he was receiving additional 
compensation based on the existence of a dependent (his 
spouse), that he was responsible for notifying the RO of any 
change in his dependency status, and that failure to do so 
would result in an overpayment in his account.  

4.  The veteran and his wife divorced, effective January [redacted], 
2001.  

5.  In April 2006, the Oakland RO received from the veteran 
documentation reflecting his divorce from his former wife.  

6.  The veteran's failure to notify the RO, in a timely 
manner, of the change in his dependency status (e.g., his 
divorce) resulted in an overpayment of VA disability 
compensation benefits to him in the amount of $2,370.00.  

7.  The overpayment of VA disability compensation benefits in 
the amount of $2,370.00 was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  

8.  Recovery of the overpayment of VA disability compensation 
benefits in the amount of $2,370.00 does not violate the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $2,370.00 is a valid indebtedness.  38 U.S.C.A. 
§ 5112(b) (West 2002); 38 C.F.R. §§ 3.503, 3.667 (2007).  

2.  The criteria for waiver of the recovery of the 
overpayment of VA disability benefits in the amount of 
$2,370.00 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements 
on the part of VA in the adjudication of certain claims, are 
not applicable to requests for waiver of recovery of 
overpayments.  See Lueras v. Principi, 18 Vet. App. 435 
(2004) and Barger v. Principi, 16 Vet. App. 132 (2002).  

Validity Of The Debt

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

By a July 2000 rating action, the San Diego RO granted 
service connection for the following disabilities:  retention 
cysts of both external canals (0%, from August 17, 1999, 
cervical spine strain with degenerative disc disease (10%, 
from August 17, 1999), lumbosacral strain with spondylolysis 
and spondylolisthesis and osteoarthritis of the thoracic 
spine (20%, from August 17, 1999), impingement of the right 
shoulder (10%, from August 17, 1999), and anesthesia of the 
lower lip and chin secondary to injury of the 5th cranial 
nerve with status post mandibular surgery (10%, from 
August 17, 1999).  In an April 2003 decision, the San Diego 
RO granted service connection for migraine headaches (10%, 
from March 24, 2000) and bilateral sensorineural hearing loss 
(20%, from August 17, 1999) and awarded an increased 
evaluation from 10% to 20%, from August 17, 1999, for the 
service-connected right shoulder impingement.  

In an April 2004 e-mail, a vocational rehabilitation 
specialist at the Oakland RO informed other personnel at that 
agency that, although the veteran appeared to have been 
divorced from his wife for a few years, her name continued to 
"show . . . up on his C&P award."  When the vocational 
rehabilitation specialist first met the veteran "recently," 
she asked him to submit the appropriate documentation to 
correct this error.  She also reminded the veteran of his 
responsibility in an e-mail dated on the same day as the 
e-mail that she had sent to Oakland RO personnel.  

In April 2005 letters sent to the veteran at both his Oakland 
and San Diego addresses, the Oakland RO notified him of the 
agency's receipt of information that he and his wife were 
divorced.  The RO asked the veteran to submit a copy of the 
divorce decree and informed him that failure to file such 
information within 60 days would result in an automatic 
effective date of September 1, 1999 as the date that his 
former spouse was removed from his award.  The RO 
specifically stated that this adjustment would result in an 
overpayment of benefits paid to the veteran.  

In an October 2005 letter, the Oakland RO notified the 
veteran that, due to his failure to submit documentation 
clarifying his marital status, his award was reduced (due to 
the loss of a dependent spouse) effective September 1, 1999.  
In a November 2005 letter, the VA Debt Management Center in 
St. Paul, Minnesota informed the veteran that withholding of 
this overpayment would begin in February 2006 and that he had 
right (and opportunity) to dispute the debt and to request a 
waiver.  

In March 2006, the veteran requested a waiver of this 
overpayment.  In April 2006, he submitted to the Oakland RO 
documentation reflecting his divorce from his former wife 
effective January [redacted], 2001 as well as a completed VA 
Form 21-686c, Declaration Of Status Of Dependents 
(Form 21-686c).  

As the veteran resided in San Diego, he asked the Oakland RO 
(in a December 2006 letter) to transfer his claims folder 
back to the San Diego RO.  In January 2007, the San Diego RO 
determined that the amount of the overpayment from April 1, 
2003 to October 31, 2005, which was created as a result of 
the veteran's failure to inform VA (in a timely manner) of 
his divorce, was $2,370.00.  In addition, the RO denied the 
veteran's request for a waiver of this overpayment.  

The veteran disagrees with the creation of the overpayment.  
Specifically, in the Form 21-686c which was received at the 
Oakland RO in April 2006, the veteran stated that he had 
previously submitted that form in 2001 after his divorce.  
Also, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in February 2008, 
the veteran testified that he had provided the San Diego RO 
with notice of his divorce in January 2001, sometime between 
January and June 2004, and again in April 2006.  See hearing 
transcript (T.) at 3-6, 9-11.  

A review of the claims folder indicates that copies of the 
veteran's divorce decree and a Form 21-686c were not received 
by VA until April 2006.  The claims folder contains no 
evidence supporting the veteran's assertions that he had 
previously informed the San Diego RO of his divorce in 
January 2001 and again sometime between January and June 
2004.  In this regard, the Board notes that the "presumption 
of regularity" attaches to the official acts of public 
officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 
(Fed. Cir. 1998).  That is to say, there is a presumption, 
rebuttable only by "clear evidence to the contrary," that 
public officers have properly discharged their official 
duties.  Id.  This necessarily includes the post office's 
fulfillment of its responsibilities as well as the RO's 
handling of received mail and association of such mail with 
the appropriate veteran's claims folder.  In the present 
case, the veteran has offered only a bare allegation of 
non-receipt of his divorce documents by the RO, without any 
evidence to support it.  Under these circumstances, the Board 
cannot conclude that the presumption of regularity has been 
rebutted.  

Clearly, the veteran was overpaid VA disability compensation 
benefits due to a dependent.  The veteran has not disputed 
the amount of the overpayment as calculated by VA.  
Consequently, the Board finds that the overpayment of VA 
disability compensation benefits in the amount of $2,370 was 
properly calculated.  See, 38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. §§ 3.503, 3.667 (2007).  See also, Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

Waiver Of The Debt

The veteran requested a waiver of recovery of his overpayment 
of educational benefits within 180 days after receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
his VA indebtedness.  The Board will proceed to adjudicate 
the veteran's claim on the merits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2007).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all-inclusive):  (1)  fault of the debtor, 
(2)  balancing of faults between the debtor and VA, 
(3)  undue hardship of collection on the debtor, (4)  defeat 
of the purpose of an existing benefit to the appellant, 
(5)  unjust enrichment of the appellant, and (6)  whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2007).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2007).  See also, Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  

In January 2007, the Oakland RO determined that the facts of 
the case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment VA disability compensation 
benefits.  In this regard, the Board acknowledges the notices 
of the July 2000 and April 2003 rating actions which granted 
VA disability benefits to the veteran informed him that the 
amount of his award was based on two persons (himself and one 
dependent-his spouse).  Additionally, the letters informed 
the veteran of his responsibility to notify the RO "right 
away if there is any change in . . . [his] marital status" 
and of the fact that any "[f]ailure to promptly notify the 
VA of a dependency change could result in an overpayment in . 
. . [his] account."  None of these notices were returned to 
the RO as undeliverable.  

At the February 2008 personal hearing the veteran testified 
that, because he believed that the San Diego RO had received 
the copies of his divorce decree that he had submitted, he 
had thought that the agency had adjusted his award.  
According to his testimony, he was not aware of the fact that 
he had received extra money.  T. at 10-11.  In light of this 
testimony, the Board agrees with the Oakland RO's January 
2007 decision that there was no fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of this 
overpayment.  

Throughout the appeal, the veteran has contended that 
recovery of the overpayment would result in financial 
hardship for him.  In particular, he maintains that, as a 
result treatment received for throat cancer (which included 
chemotherapy and radiation), he lost his job.  See, e.g., 
T. at 8.  Medical evidence of record confirms such treatment 
for throat cancer.  In fact, in a September 2007 statement, 
the veteran explained that his treating oncologist has 
concluded that this treatment "will be required 
indefinitely."  

While the veteran's current status has been considered, VA 
has already recovered the entire amount of the overpayment, 
and no amount remains on the indebtedness to be recovered.  
See, e.g., T. at 7.  The veteran is requesting a refund of 
the total amount that VA has recovered ($2,370).  The 
financial status report completed by the veteran in April 
2006 reflects that he had sufficient income over and above 
expenses for the necessities of life to afford to pay the 
debt.  As such, the Board must conclude that recovery of the 
overpayment has not resulted in undue hardship for the 
veteran.  It would not defeat the purpose of the benefit to 
require payment of the debt and it would unjustly enrich the 
appellant to waive recovery, since he did not have a 
dependent when he was receiving additional compensation based 
on the dependent.  Since the veteran failed to timely notify 
VA of the change in status, he is at greater fault than VA in 
creation of the overpayment.  

Of particular significance in the present case is the fact 
that the claims folder contains clear evidence of VA's 
multiple notices to the veteran of his responsibility to 
inform the agency of any changes in his dependency status.  
Significantly, none of these notices were returned to the RO 
as deliverable.  Further, the veteran has provided no 
evidence in support of his assertion that copies of his 
divorce decree that he submitted in 2001 and 2004 were not 
received by the San Diego RO.  As such, the Board must 
conclude that the "presumption of regularity" has not been 
rebutted.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 
(Fed. Cir. 1998).  

Based on these considerations, the Board finds that the 
recovery of the indebtedness from the veteran would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2007); Ridings 
v. Brown, 6 Vet. App. 544, 546 (1994).  Waiver of recovery of 
the overpayment of these VA disability compensation benefits 
is, therefore, denied.  


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $2,370.00 for a 
dependant is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


